NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 RENATO MARTINEZ, Petitioner/Appellee,

                                        v.

                   CARMEN ILEM, Respondent/Appellant.

                           No. 1 CA-CV 14-0717 FC
                             FILED 12-8-2015


           Appeal from the Superior Court in Maricopa County
                          No. FC2014-091302
            The Honorable Bethany G. Hicks, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Fromm Smith & Gadow, P.C., Phoenix
By Jennifer G. Gadow and James L. Cork II
Counsel for Respondent/Appellant
                           MARTINEZ v. ILEM
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1            Carmen Ilem (“Wife”) appeals the family court’s order
granting the motion of Renato Martinez (“Husband”) to reinstate the case.
For the forgoing reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            Husband and Wife participated in a wedding ceremony in
California in 1992. Eight years later, after a brief separation resulting from
marital troubles, Husband followed Wife to Arizona in an effort to
reconcile. The relationship lasted another fourteen years; however, in 2014,
Husband filed a petition for dissolution of marriage. Wife moved to
dismiss the case for failure to state a claim, asserting they were never
married as a marriage license was never issued in California.1 Husband
argued that a license had been issued but had apparently not been filed or
recorded due to the fault of the minister who officiated the ceremony. The
family court initially granted the motion to dismiss, but later reversed its




1      Because materials extraneous to the petition for dissolution of
marriage were presented to and considered by the family court, the motion
was properly considered by the court as one for summary judgment. See
Ariz. R. Civ. P. 12(b)(6) (requiring the conversion of a motion to dismiss for
failure of the pleading to state a claim to one for summary judgment once
matters outside of the pleading are presented to and not excluded by the
court); Coleman v. City of Mesa, 230 Ariz. 352, 356, ¶ 9, 284 P.3d 863, 867
(2012) (stating the requirement).



                                      2
                            MARTINEZ v. ILEM
                            Decision of the Court

order and reinstated the case.2 Wife timely appealed.3

                                 ANALYSIS

¶3              An order to dismiss the case is a final judgment and an order
to reinstate is a special order made after the final judgment. Johnson v. Elson,
192 Ariz. 486, 488, ¶ 6, 967 P.2d 1022, 1024 (App. 1998). We thus have
appellate jurisdiction pursuant to the Arizona Constitution, Article 6,
Section 9, and Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1)
and 12-2101(A)(2).4

¶4             Because the family court did not state the grounds for
reinstatement, we will affirm the order if supported by any reasonable legal
basis. See Johnson, 192 Ariz. at 489, ¶ 10, 967 P.2d at 1025 (stating we review
an order to see if supported by any reasonable legal basis when the order
provides no legal basis). One such basis is Arizona Rule of Family Law
Procedure 85(C)(1)(f), allowing relief from a judgment for any justifying
reason other than those stated in Rules 85(C)(1)(a)–(e). See Ariz. R. Fam.
Law P. 85(C)(1)(f); Webb v. Erickson, 134 Ariz. 182, 186, 655 P.2d 6, 10 (1982)
(stating clause 6 of Rule 60(c) and the rest of the five clauses are mutually

2       Husband filed a notice of appeal after the court denied his motion to
reconsider the dismissal. While his appeal was pending, the family court
sua sponte reversed its order of dismissal and reinstated the case. This order,
however, was void because at that time the family court lacked jurisdiction
as Husband’s appeal was still pending. See In re Marriage of Flores &
Martinez, 231 Ariz. 18, 21, ¶ 10, 289 P.3d 946, 949 (App. 2012) (stating the
filing of notice of appeal divests the trial court of jurisdiction to proceed
except to issue orders in furtherance of the appeal or address matters
unrelated to the appeal). For jurisdiction to be properly revested in the
family court, Husband abandoned his appeal and formally moved to
reinstate the case, and the motion was granted by the court.

3      Husband has not filed an answering brief, which can be construed
as a confession of error; in our discretion, we choose to address the merits
of the appeal. See Thompson v. Thompson, 217 Ariz. 524, 526, ¶ 6, 176 P.3d
722, 724 (App. 2008) (stating this court can regard failure to file an
answering brief as confession of error).

4     We cite the current version of all applicable statutes unless revisions
material to this decision have occurred since the events in question.




                                       3
                            MARTINEZ v. ILEM
                            Decision of the Court

exclusive).5 We review the trial court’s determination of motion to reinstate
or to set aside under Rule 60(c) or Rule 85(C) for abuse of discretion.
Johnson, 192 Ariz. at 488–89, ¶ 9, 967 P.2d at 1024–25. The court acts within
its allowable discretion if it does not act arbitrarily or inequitably, nor make
decisions unsupported by facts or sound legal policy. Id. at 489, ¶ 9, 967
P.2d at 1025.

¶5              The trial court has broad discretion in deciding a motion to
set aside a prior order of dismissal or judgment under Rule 60(c)(6); the goal
of the rule is to allow the parties and the court to accomplish justice in view
of totality of circumstances. Rogone v. Correia, 236 Ariz. 43, 48, ¶ 12, 335 P.3d
1122, 1127 (App. 2014). Although the family court did not specify its
reasoning behind the decision to grant Husband’s motion to reconsider and
to reinstate the case, in its earlier order the court reasoned that “there are
substantial issues of material fact [which justify] denying [Respondent]’s
Motion for Summary Judgment.” We review the order to reinstate for
abuse of discretion and, on this record, find none.

¶6            As previously noted, Wife’s motion to dismiss was, by
operation of law, converted to one for summary judgment. Summary
judgment should not be granted if there is a genuine dispute as to any
material fact or if the movant is not entitled to judgment as matter of law.
Ariz. R. Civ. P. 56(a); Orme Sch. v. Reeves, 166 Ariz. 301, 311, 802 P.2d 1000,
1010 (1990).

¶7           In the proceedings below, the parties focused their arguments
on whether a marriage license had been issued and whether their marriage
was valid under California law when a marriage license could not be
produced. “Marriages valid by the laws of the place where contracted are




5     Rule 85(C) is the family law equivalent of Arizona Rule of Civil
Procedure 60(c). Ariz. R. Fam. Law P. 85, comm. cmt; Ariz. R. Fam. Law P.
1, comm. cmt. As such, we look to the case law interpreting and applying
Rule 60(c) in evaluating the family court’s application of Rule 85(C).




                                       4
                            MARTINEZ v. ILEM
                            Decision of the Court

valid in this state.”6 A.R.S. § 25-112(A) (1992);7 accord Cook v. Cook, 209 Ariz.
487, 489, ¶ 8, 104 P.3d 857, 859 (App. 2005). “Marriages solemnized in
another state or country by parties intending at the time to reside in this
state shall have the same legal consequences and effect as if solemnized in
this state.” A.R.S. § 25-112(B) (1992);8 accord Donlann v. Macgurn, 203 Ariz.
380, 384, ¶ 19, 55 P.3d 74, 78 (App. 2002).

¶8           Here, the entire wedding ceremony occurred in California
and the couple did not move to Arizona until eight years later.
Accordingly, California law controls the resolution of marriage validity in
this case.

¶9            Sections 300 and 306 in part 1 of division 3 of the California
Family Code list five requirements for a valid marriage in California: First,
the couple must consent to be married; second, the couple must obtain a
marriage license from the county clerk, as well as a certificate of registry as
the license and the certificate are combined into one form; third, a person

6       If a marriage is found invalid, a party who believes the marriage was
entered in good faith may be entitled to relief under the putative spouse
doctrine or other equitable doctrines. See Stevens v. Anderson, 75 Ariz. 331,
335, 256 P.2d 712, 714 (1953) (recognizing the right of an innocent party who
believes there was a good faith marriage may be entitled to recover
proportionate share of the property accumulated during the relationship);
see also, Cal. Fam. Code § 2251 (1994) (continuing, without substantive
change, the first three sentences of Cal. Civ. Code § 4452 (1983) that codified
the putative spouse doctrine); Estate of DePasse, 118 Cal. Rptr. 2d 143, 155
(Cal. Ct. App. 2002) (noting that Cal. Fam. Code § 2251 codifies the putative
spouse doctrine, and directing the court to treat property acquired during
the relationship as community property), disapproved on other grounds by
Ceja v. Rudolph & Sletten, Inc., 302 P.3d 211, 219 (Cal. 2013).

7      We cite to the 1992 version of the statute, as the statute was amended
in 1996 to read “[m]arriages valid by the laws of the place where contracted
are valid in this state, except marriages that are void and prohibited by
§ 25–101.” See 1996 Ariz. Sess. Laws, ch. 348 § 2. The circumstances
identified in § 25-101 for void marriages do not apply in this case.

8     We similarly cite to the 1992 version, as this statute was similarly
amended in 1996 to exclude the statute’s application to marriages
prohibited by § 25-101. See 1996 Ariz. Sess. Laws, ch. 348 § 2.




                                       5
                            MARTINEZ v. ILEM
                            Decision of the Court

(“the officiant”) must solemnize the marriage and, before solemnizing, the
officiant must ensure the couple has obtained a marriage license; fourth, the
officiant must authenticate the marriage by signing the certificate of registry
and arrange for at least one witness to sign the certificate; and fifth, the
officiant must return the signed certificate to the county clerk for filing. Cal.
Fam. Code §§ 300, 306;9 Estate of DePasse, 118 Cal. Rptr. 2d 143, 150, 154–55.
A license is mandatory for a marriage to be valid; the lack of a valid license
invalidates the marriage. Estate of DePasse, 118 Cal. Rptr. 2d at 151–52, 154–
55. However, “[n]oncompliance with this part[, part 1,] by a nonparty to
the marriage does not invalidate the marriage.” Cal. Fam. Code § 306; Estate
of DePasse, 118 Cal. Rptr. 2d at 155.

¶10           Here there is a genuine dispute of material fact as to whether
a marriage license was issued, signed, or filed. Wife stated they filed an
application for a marriage license, but it was rejected for some error. She
did not correct the error or resubmit the form because she did not want to
get married; her decision to proceed with the marriage was the result of
yielding to the pressure from her father. Husband claims the parties
learned at some point of time about a “clerical error” concerning the
marriage certificate eight years after the ceremony when the couple
contemplated divorce after experiencing marital troubles. Husband
contends a license was issued and duly signed by the parties, witnesses,
and the officiant, and he had a copy before it went missing after Wife took
most of family files with her in January 2014, approximately the same time
Husband’s petition for dissolution of marriage was filed. Moreover,
Husband could not acquire a copy from the county clerk because the license
was apparently not recorded due to the fault of the officiant—a nonparty to
their marriage. Husband provided an affidavit from the county where they
applied for a marriage license, documenting that the county purges
applications for marriage licenses after two years—the normal document
retention period for such records. Husband also provided an affidavit from
the officiant who solemnized their marriage, stating he routinely officiates
marriage ceremonies, was certain that the couple presented him with a
valid license before the solemnization, that the certificate was signed and
that he duly authenticated the marriage and sent the certificate to the
county clerk for filing. The officiant could not explain why the marriage
certificate was not recorded by the county clerk.



9     Sections 300 and 306 did not become operative until 1994, but they
continue former California Civil Code Sections 4100 and 4200 without
substantive change. 23 Cal.L.Rev.Comm. Reports 1 (1993).

                                       6
                          MARTINEZ v. ILEM
                          Decision of the Court

¶11           On this record, we find the family court did not abuse its
discretion or commit any error in denying the motion for summary
judgment. There is a genuine dispute of material fact regarding the
marriage license, and assuming the court finds the problem in recording the
marriage certificate was caused by “nonparty” error, the legal question
becomes whether the parties’ marriage is otherwise valid and/or
recognizable under California law and entitled to comity under Arizona
law.

                             CONCLUSION

¶12          The family court’s order granting motion to reinstate is
affirmed.




                               :ama




                                      7